Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application number 17/016,482 INFLATABLE SPA, filed 09/10/2020. Claims 1-78 are pending.
Examiner Comment
Applicant’s amendment and remarks filed 02/15/2022 are persuasive, therefore claims 1-78 are allowed.  
Objections to the Specification have been corrected and are approved.
Terminal Disclaimer
The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,468,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	



	/LORI L BAKER/           Primary Examiner, Art Unit 3754